DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2020/076381, filed 02/24/2020. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. CN201910261840.6, filed on 04/02/2019 in People's Republic of China.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 09/29/2022 is acknowledged.  
Applicant argues that regardless of any differences that may exist between Groups I and II, a complete and thorough search for the subject matter of Group I would require searching the art areas appropriate to the subject matter of Group II. Applicant also argues that due to the similarity of the features of the groups, a search for each of the claims of the group would be coextensive, and therefore it would not be a serious burden upon the examiner to examine all the claims of the instant application. 
However, this is not found persuasive because while the groups may overlap in search, an overlapping search is not a coextensive search.  A search of either one reference is not likely to be coextensive for the other invention for the reasons as indicated in the restriction requirement. For example, search/examination of a particular method of using an apparatus will not necessarily uncover all relevant art specific to the limitations of the apparatus itself, since a method often focuses on the recited active steps (not the apparatus itself), and product inventions can often be used in multiple materially different methods. As such, it would be necessary to perform a separate and thorough search, using different text-based and CPC symbol queries/combinations in order to search and examine each group of invention. Additionally, the inventions are likely to raise different non-prior art issues. 
Applicant further argues that the examiner has at their disposal powerful electronic search engines, providing the examiner with the ability to quickly and easily search all of the claims, and further argue that searching for the claims of Group II would be minimally burdensome in view of Group I and II sharing similar features. 
	This is not found persuasive for the same reasons as discussed above. The inventions are distinct and restriction requirement is proper for the reasons as discussed.
	Applicants argue that Applicants have paid a filing fee for an examination of all the claims in the instant application, and that the examiner would be forcing the Applicants to pay duplicative fees for the un-elected or withdrawn claims due to the Restriction Requirement.
This is not found persuasive, since the payment of examination fees is not one of the factors considered for a Restriction Requirement. Further, as indicated in the restriction requirement, restriction has been required between product or apparatus claims and process claims. See page 5 of the restriction requirement mailed on 07/29/2022, regarding notice of possible rejoinder.
For all these reasons, there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-19 are currently pending; claims 15-19 are withdrawn from consideration by the examiner as being drawn to a non-elected invention. Claims 3, 7, 12-14 and 17-19 are amended. Claims 1-14 are examined below.

Information Disclosure Statement
The information disclosure statements filed on 01/07/2021 and 06/07/2021 have been considered. Initialed copies of the IDS accompany this Office Action.

Claim Objections
Claim 2, and 8-9 are objected to because of the following informalities:  
Claim 2 recites “each of the magnetoresistance structure”. Claim 1 recites “at least one giant magnetoresistance structure”. Claim 2 is not consistent claim language with claim 1; it should refer to “the at least one magnetoresistance structure”.
Claims 8 and 9 recite “the giant magnetoresistance structure”, which is not consistent claim language with claim 1. Claims 8 and 9 should refer to “the at least one magnetoresistance structure”.
Claim 9 recites “resistance units distal to the heating unit”, but it appears that the word “units” should not be plural (previously recited in singular).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. ("An integrated giant magnetoresistance microfluidic immuno-sensor for rapid detection and quantification of D-dimer." Chinese Journal of Analytical Chemistry 43.6 (2015): 802-807), as evidenced by Llandro et al. ("Magnetic biosensor technologies for medical applications: a review." Medical & biological engineering & computing 48.10 (2010): 977-998.) and Chang et al. ("A brief introduction to giant magnetoresistance." arXiv preprint arXiv:1412.7691 (2014)).
Regarding Claim 1, Gao et al. teach a microfluidic chip (pg. 2, section 2.3, ¶2, a microfluidic test card), comprising: 
a liquid inlet; a waste tank; an accommodating chamber, respectively communicated with the liquid inlet and the waste tank at two ends of the accommodating chamber; and at least one giant magnetoresistance structure attached to a wall of the accommodating chamber and having a marker attached thereto (pg. 2, section 2.3, and Figs 1 and 2, liquid is injected from the magnetic bead chamber, washing buffer chamber, and sample chamber into the GMR sensor chip region (serving as an ‘accommodating chamber’ for the GMR structures and a sample) which contains 12 separate GMR sensors attached to one of its walls; the liquid flows from the GMR sensor chip region into the waste chamber; the GMR sensor has a marker (capture antibody) attached, as shown in Fig. 1), wherein 
the giant magnetoresistance structure is configured to be attached with magnetic bead particles combined with a to-be-detected object in a liquid sample through a combination of the to-be-detected object and the marker (pg. 2, section 2.2, and Fig. 1, a liquid sample (e.g. plasma) flows through the GMR sensor, which has fixed markers (capture antibodies) on its surface, and an immune complex is formed by a to-be-detected object (D-dimer) in the liquid sample with the marker and biotinylated detection antibodies, which bind to streptavidin coated magnetic beads). 
Regarding Claim 2, the instant specification recites “a resistance unit which is made of giant magnetoresistance material” (see e.g. page 2, last paragraph). A “resistance unit” is thus interpreted to be a structure made of giant magnetoresistance material. Although Gao et al. do not explicitly use the term “resistance unit”, Gao et al. teach a GMR sensor, which necessarily must possess a “resistance unit” (i.e. a structure made of giant magnetoresistance material) as part of the GMR sensor in order to function as a sensor that relies on the giant magnetoresistance effect (see pg. 1, Introduction, teaching giant magnetoresistance (GMR) sensors are used in molecular biology analyses; pg. 2, section 2.2, describing the principle of sensing of the GMR biosensor, including magnetoresistance signal variation; see also pg. 3, section 2.4.4, where they teach the magnetoresistance signal variation caused by the captured nanoparticles was measured by GMR sensors, and the rate of resistance change was reported). In other words, if the GMR sensors of Gao et al. did not possess at least one structure made of giant magnetoresistance material, Gao et al. would not have functioning giant magnetoresistance sensors. See, as evidence, Llandro et al., a review article on magnetic biosensor technologies, who teach that GMR biosensors comprise multilayers of magnetically independent ferromagnetic regions separated by ultrathin non-magnetic spacers in which the giant magnetoresistance effect occurs (i.e. giant magnetoresistance material) (see e.g. pg. 988-990, section 4.2.2, ¶1 describes the GMR effect and examples of magnetoresistive materials; ¶2-7 provide examples of working magnetic bead-based GMR biosensors, including an implementation that uses an antibody sandwich on GMR sensors in ¶7). Further evidence is provided by Chang et al., which teach that giant magnetoresistance (GMR) is a quantum mechanical magnetoresistance effect observed in thin film structures composed of alternating ferromagnetic and nonmagnetic layers. The effect manifests itself as a significant decrease (typically 10–80%) in electrical resistance in the presence of a magnetic field (pg. 1, Abstract). In other words, the GMR sensor taught by Gao et al. comprises a resistance unit made of giant magnetoresistance structure, whose resistance decreases in the presence of a magnetic field, as claimed.
Regarding claim 3, Gao et al. also teach a giant magnetoresistance structure comprising a plurality of magnetoresistance structures arranged in a column along the accommodating chamber (see Figure 2B).
Regarding claim 5, Gao et al. further teach the microfluidic chip of claim 3, wherein different types of markers are attached to the plurality of giant magnetoresistance structures (pg. 2, section 2.3, the biosensor chip contains 12 separate GMR sensors, as shown in Fig. 2B, wherein different kinds of antibodies are fixed on each of the sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., in view of Rife et al. ("Design and performance of GMR sensors for the detection of magnetic microbeads in biosensors." Sensors and Actuators A: Physical 107.3 (2003): 209-218), as further evidenced by Llandro et al. and Chang et al.
The teachings of Gao et al. and the cited prior art set forth above are incorporated here in full.
Gao et al. fail to explicitly teach the microfluidic chip of claim 1, wherein each of the giant magnetoresistance structures comprises a resistance unit made of a giant magnetoresistance material, and resistance of the resistance unit is decreased under the function of a magnetic field (claim 2).
	Rife et al. teach a biosensor system based on the capture and detection of magnetic beads on a chip containing an array of GMR sensors (pg. 209, Abstract). Rife et al. also teach that the electrical resistance of a basic GMR device will decrease when an external magnetic field is applied to it, rotating the magnetizations of its magnetic layers towards alignment and reducing spin-dependent electron scattering at the interfaces within the device (pg. 209, Introduction, ¶3). Rife et al. further teach the composition of some GMR materials and multilayer configurations (see e.g. pg. 211, left col., ¶2, and Fig 3c). 
Regarding claim 2, although Gao et al., as evidenced by Llandro et al. and Chang et al., teach the microfluidic chip of claim 1, wherein each of the giant magnetoresistance structures comprises a resistance unit made of a giant magnetoresistance material, and resistance of the resistance unit is decreased under the function of a magnetic field (see detailed analysis in the rejection under §102 above), it would also have also been obvious to one of ordinary skill at the time the claimed invention was effectively filed to have utilized a giant magnetoresistance material, whose resistance is decreased under the function of a magnetic field, as taught by Rife et al., as the “resistance unit” of the giant magnetoresistance structure taught by Gao et al. In other words, it would have been obvious that the resistance unit, as taught by Gao et al., must have been made of giant magnetoresistance material whose resistance is decreased under the function of a magnetic field, as taught by Rife et al. It is well known in the art that GMR sensors comprise giant magnetoresistance material, which possesses the physical property of its resistance decreasing under the presence of a magnetic field, as taught by Rife et al., and further evidenced by Llandro et al. and Chang et al. (see detailed analysis in the rejection under §102 above).
Regarding claim 3, Gao et al. also teach a giant magnetoresistance structure comprising a plurality of magnetoresistance structures arranged in a column along the accommodating chamber (see Figure 2B).
Regarding claim 5, Gao et al. further teach the microfluidic chip of claim 3, wherein different types of markers are attached to the plurality of giant magnetoresistance structures (pg. 2, section 2.3, the biosensor chip contains 12 separate GMR sensors, as shown in Fig. 2B, wherein different kinds of antibodies are fixed on each of the sensors).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over as Gao et al. in view of Cheng et al. (US PGPub 2013/0026040 A1), as applied to claim 3 above, and as further evidenced by Llandro et al. and Chang et al.; or in the alternative, Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over as Gao et al. and Rife et al., as applied to claim 3 above, and further in view of Cheng et al. (US PGPub 2013/0026040 A1), and as further evidenced by Llandro et al. and Chang et al.

Gao et al. (or Gao et al. in view of Rife) teach a microfluidic chip substantially as claimed (see as cited previously above) comprising a plurality of giant magnetoresistance structures. However, the references fail to teach the microfluidic chip wherein a same type of marker is attached to the plurality of giant magnetoresistance structures.
Cheng et al. teach a microfluidic platform that can be configured as a detection platform based on immunoassays, wherein the biochip may be configured to perform multiple analyses of the same sample for better repeatability to minimize false reports (¶0054).
It would have been obvious to one of ordinary skill to modify the chip of Gao in order to configure the biochip to perform multiple analyses of the same sample (i.e. to have attached a same type of marker to a plurality of giant magnetoresistance structures), as taught by Cheng et al., one motivated to do so for better repeatability and to minimize false reports, as further taught by Cheng et al. One having ordinary skill in the art would have had a reasonable expectation of success since Gao et al. teach attaching antibodies to the GMR sensors, and because attaching a same type of marker to the plurality of GMR structures of the microfluidic chip will yield the predictable result of a chip capable of detecting said biomarker. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., Manteca et al. ("GMR sensors: Magnetoresistive behaviour optimization for biological detection by means of superparamagnetic nanoparticles." Biosensors and Bioelectronics 26.8 (2011): 3705-3709), and Vouille et al. ("Microscopic mechanisms of giant magnetoresistance." Physical Review B 60.9 (1999): 6710), and as further evidenced by Llandro et al. and Chang et al.; or in the alternative, Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., in view of Rife et al., as applied to claim 2 above, and further in view of Manteca et al. ("GMR sensors: Magnetoresistive behaviour optimization for biological detection by means of superparamagnetic nanoparticles." Biosensors and Bioelectronics 26.8 (2011): 3705-3709), Vouille et al. ("Microscopic mechanisms of giant magnetoresistance." Physical Review B 60.9 (1999): 6710), and as further evidenced by Llandro et al. and Chang et al.
Gao et al. (or Gao et al. in view of Rife) teach a microfluidic chip substantially as claimed (see as cited previously above), but fail to teach the microfluidic chip of claim 2 wherein the resistance unit is formed by winding a fine wire made of a nickel-iron-chromium-cobalt material (claim 6).
However, Manteca et al. teach an immunomagnetic method for the selective and quantitative detection of biological species by means of a magnetoresistive biosensor and superparamagnetic particles (pg. 3705, Abstract), and further teach giant magnetoresistance structures formed by winding a fine wire of magnetoresistive material (pg. 3707, section 3.1, magnetoresistive sensors manufactured as copper/cobalt multilayers; Fig. 2 shows winding geometries, e.g. spiral). Manteca et al. also teach circle-like geometries (spiral, serpentine) exhibit a magnetoresistive linear range zone at lower fields, which is appropriate for biosensing applications (pg. 3708, Conclusions, ¶2), and further teach that spiral shaped meanders were developed in order to avoid anisotropic effects that could diminish the magnetoresistive performance of the sensor (pg. 3706, section 2.1, ¶3). 
Vouille et al. teach using nickel-iron-chromium-cobalt material in a GMR structure, wherein the material possesses a high value (15%) of inverse GMR (pg. 6719, section IX, ¶3).
Regarding claim 6, Gao et al. are silent as to which giant magnetoresistance material their resistance unit is made of. It would have been obvious to one of ordinary skill to have utilized a winding of fine wire of a nickel-iron-chromium-cobalt material, as taught by the combination of Manteca et al. and Vouille et al. as the resistance unit taught by Gao et al. and the cited prior art, one motivated to do so because circle-like geometries (e.g. spiral, serpentine) exhibit a magnetoresistive linear range zone at lower fields, which is appropriate for biosensing applications, and spiral shaped meanders (i.e. “windings”) avoid anisotropic effects that could diminish the magnetoresistive performance of the sensor, as taught by Manteca et al., and because the nickel-iron-chromium-cobalt material has a high value of inverse GMR, as taught by Vouille et al. One having ordinary skill in the art would have had a reasonable expectation of success because the utilization of nickel-iron-chromium-cobalt as magnetoresistive material is known in the art, as taught by Vouille et al., and winding magnetoresistive material as a fine wire to make a magnetoresistive sensor is also known in the art, as taught by Manteca et al, and further Gao is not limited with regards to what their giant magnetoresistance material their resistance unit is made of. Additionally, the utilization of a winding of fine wire made nickel-iron-chromium-cobalt as the magnetoresistive material of the resistance unit would yield the predictable result of a resistance unit with resistance that changes in the presence of a magnetic field.
Regarding claim 7, Gao et al. further teach the magnetic bead particles are disposed at the liquid inlet (pg. 3, section 2.4.3, the magnetic bead chamber contains streptavidin magnetic particles; pg. 2, section 2.3, and Figs 1 and 2, liquid is injected from the magnetic bead chamber, containing magnetic beads into the GMR sensor chip region).
Regarding claim 8, Gao et al. further teach each of the GMR sensors is integrated with a thermoregulator to control the temperature (pg. 2, section 2.3, ¶1). The limitation “so as to promote the combination of the to-be-detected object in the liquid sample and the marker” is a limitation that refers to the intended use of the claimed device, and does not further structurally limit the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since Gao et al. teach GMR sensors integrated with thermoregulators to control the temperature, the chip as taught by Gao et al. and the cited prior art is capable of performing the intended use of promoting the combination of the to-be-detected object in the liquid and the marker. See MPEP 2114.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., Manteca et al., and Vouille et al., as applied to claim 8 above, and further in view of and Lin (US PGPub 2017/0130218 A1), and as further evidenced by Llandro et al. and Chang et al.; or alternatively, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., Rife et al., Manteca et al., and Vouille et al., as applied to claim 8 above, and further in view of and Lin (US PGPub 2017/0130218 A1), and as further evidenced by Llandro et al. and Chang et al.
Gao et al. (or Gao et al. in view of Rife) teach a microfluidic chip substantially as claimed (see as cited previously above), but fail to explicitly teach the microfluidic chip of claim 8, wherein the giant magnetoresistance structure further comprises an insulation layer located on a side of the resistance units distal to the heating unit (claim 9). 
However, Lin teach a microfluidic device that includes resistive heater devices beneath the chambers for environmental control (¶0035; see also Figure 7A, showing the heater beneath the chamber, and not in direct contact with the magnetic beads). 
Regarding claim 9, Gao et al. further teach coating the chip surface with an epoxy to immobilize antibodies on the chip surface (pg. 3, section 2.4.2). Markers (e.g. antibodies) are attached to a surface of the insulation layer (epoxy) distal to the resistance units, since the insulation layer is coating the chip surface in which the resistance units lie; one side of the insulation layer faces the chip surface, and the other side of the insulation layer, to which the markers are attached, faces the sample.
Regarding the limitation: “an insulation layer located on a side of the resistance units distal to the heating unit”, it would have been obvious to one of ordinary skill to have positioned, on the microfluidic device taught by Gao et al. and the cited prior art, the resistive heating device beneath the microfluidic chamber (i.e. distal to the insulation layer), as taught by Lin, one motivated to do so in order to have environmental control of temperature, as further taught by Lin. One having ordinary skill would have a reasonable expectation of success, since positioning a heating device beneath the microfluidic chamber is an art-recognized way of controlling the temperature of the microfluidic chamber, as taught by Lin. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., in view of Rife et al., Zhang (CN-108663525-A), and Lin et al. ("Spin valve sensors for ultrasensitive detection of superparamagnetic nanoparticles for biological applications." Sensors and Actuators A: Physical 126.1 (2006): 98-106), and as further evidenced by Llandro et al. and Chang et al.
The teachings of Gao et al. are set forth above are incorporated here in full.
Gao addresses claim 10 with regard to the “microfluidic chip of claim 1” (see as set forth in detail previously above, Gao as evidenced by Llandro and Chang). 
However, regarding claim 10, Gao et al. fail to explicitly teach a device for detecting a liquid sample comprising the microfluidic chip of claim 1, an electromagnetic induction array configured to apply a first magnetic field to the giant magnetoresistance structure of the microfluidic chip, and a detection unit configured to detect resistance of the giant magnetoresistance structure under the function of the first magnetic field, so as to obtain a number of the magnetic bead particles attached to the giant magnetoresistance structure and determine a content of the to-be detected object in the liquid sample (claim 10). 
Further regarding the dependent claims, Gao et al. do not explicitly teach the device of claim 10, wherein the electromagnetic induction array is further configured to apply the first magnetic field to the giant magnetoresistance structure for activating the magnetic bead particles attached to the giant magnetoresistance structure to generate a second magnetic field, so that resistance of a resistance unit, which is made of a giant magnetoresistance material, of the giant magnetoresistance structure is decreased to a first resistance value; and the detection unit is further configured to detect the first resistance value of the resistance unit, and calculate a difference between the first resistance value and a reference value, wherein the reference value is a resistance value of the resistance unit of the giant magnetoresistance structure when the first magnetic field is applied to the giant magnetoresistance structure in the case that no magnetic bead particle is attached to the giant magnetoresistance structure (claim 11), do not teach the device of claim 11, wherein the resistance unit is located in a first plane, and directions, at the resistance unit, of at least part of magnetic field lines of the first magnetic field and the second magnetic field are parallel to the first plane (claim 12).
However, Rife is also as cited in detail previously above, Rife teach a biosensor system based on the capture and detection of magnetic beads on a chip containing an array of GMR sensors (pg. 209, Abstract). Rife et al. also teach that the electrical resistance of a basic GMR device will decrease when an external magnetic field is applied to it, rotating the magnetizations of its magnetic layers towards alignment and reducing spin-dependent electron scattering at the interfaces within the device (pg. 209, Introduction, ¶3). Rife et al. further teach the composition of some GMR materials and multilayer configurations (see e.g. pg. 211, left col., ¶2, and Fig 3c). 
	Zhang teaches a microfluidic chip (section “Summary of the invention”, ¶1-2, microfluidic biochip), comprising;
an electromagnetic induction array configured to apply a first magnetic field to the giant
magnetoresistance structure of the microfluidic chip (section “Detailed ways”, subsection ‘Biochip sensor signal response’, the uniform magnetic field generating device generates a magnetic field which magnetizes the magnetic beads; see also Claim 7 of Zhang); and
a detection unit (section “Detailed ways”, subsection ‘Magnetoresistive signal detection module’, the magnetoresistive signal detection module includes a magnetoresistive signal reading device) configured to detect resistance of the giant magnetoresistance structure
under the function of the first magnetic field so as to obtain a number of the magnetic bead
particles attached to the giant magnetoresistance structure and determine a content of the to-be-detected object in the liquid sample, wherein the electromagnetic induction array is further configured to apply the first magnetic field to the giant magnetoresistance structure for activating the magnetic bead particles attached to the giant magnetoresistance structure to generate a second magnetic field (section “Detailed ways” subsection ‘Biochip sensor signal response’ teaches the magnetic beads fixed on the biosensor are magnetized by the applied magnetic field (i.e. “first magnetic field”), and the magnetic field generated by the magnetized magnetic beads on the biosensor (i.e. “second magnetic field”) causes a change in the resistance of the giant magnetoresistive material, and the number and position of the magnetic beads on the biosensor are measured by sensing the change in the resistance of the biosensor; section “Detailed ways” ¶4 teaches the device detects the change in resistance in the biosensor and thus can quantitatively determine content of myocardial markers from blood/serum/plasma (i.e. a to-be-detected object in a liquid sample);  see also Claims 1, 4, and 7 of Zhang).
Li et al. teach measuring resistance of GMR sensors with nanoparticles and without nanoparticles, and calculating the difference between the two measured sensor resistances; with the resistance measurements with and without nanoparticles used to make magnetoresistance (MR) transfer curves and calculate their difference, which are used to detect the presence and quantity of captured nanoparticles (e.g. magnetic beads) (pg. 6-7, section 3.3, ¶2-4). It can be also noted that Fig. 6a shows the magnetic field can be configured such that a measurable decrease in resistance is obtained when magnetic beads are attached to the GMR sensor (e.g. at around 100Oe, compare the resistance change).
Li et al. also teach that the basic idea of detecting magnetic nanoparticles with GMR sensors is to excite the magnetic nanoparticles with a magnetic field and then detect their magnetic responses with the GMR sensor, where the magnetic field may be DC or AC, and can be either in the sensor plane (i.e. parallel) or perpendicular to the sensor plane, leading to four detection modes: in-plane DC, in-plane AC, vertical DC, and vertical AC modes (pg. 3, section 2.2, ¶1, and Fig. 2).
	Regarding claims 10 and 11, Gao et al. are silent as to the structural details of the components of their device used to generate magnetic fields and detect the GMR signal(s) from the GMR sensor(s) (e.g. pg. 2, section 2.1, a “magnetic signal readout instrument of the GMR sensor” is mentioned as part of the device, but not described in detail). And further it would have been obvious to have modified Gao with the teaching of Rife for the same reasons as discussed previously above (see above as the same reasoning also applies presently, including as evidenced by Llandro and Chang).
However, Gao et al. and Zhang both teach microfluidic devices comprising GMR sensors that detect and quantify magnetic beads in order to detect and quantify biomarkers bound to said magnetic beads; in other words, Gao et al. and Zhang are both teaching GMR sensor based microfluidic devices for the same purpose and function. It would have been obvious to one of ordinary skill in the art that the device of Gao et al. must possess the structural elements required to detect and quantify magnetic beads with a GMR sensor, including structural elements to generate a magnetic field so as to magnetize the magnetic beads and a detection unit configured to detect the change in resistance of the GMR sensor in order to detect the magnetic beads attached to the GMR sensor and determine the content of a to-be-detected object in a liquid sample, as taught by Zhang. In other words, it would have been obvious to one of ordinary skill to incorporate an electromagnetic induction array configured to generate a magnetic field which magnetizes the magnetic beads and a detection unit configured to detect the resistance of the GMR sensor in order to quantify the magnetic beads attached to the GMR sensor and determine the content of a to-be-detected object in a liquid sample, as taught by Zhang, to the device taught by Gao et al. and the cited prior art. Failing to include these structural elements would render GMR the microfluidic chip taught by Gao et al. and the cited prior art unable to perform their intended functions (e.g. detect a biomarker in a liquid sample); one of ordinary skill in the art would have chosen to use components well known in the art to generate a magnetic field and measure the resulting change in magnetoresistance caused by the bound magnetic fields on the GMR sensor of the microfluidic chip, as claimed and as required by the desired function of the device (detecting the content of an object in a liquid sample).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to further configure the electromagnetic induction array to apply the first magnetic field to the giant magnetoresistance structure for activating the magnetic bead particles attached to the giant magnetoresistance structure to generate a second magnetic field, as further taught by Zhang, so that resistance of a resistance unit of the giant magnetoresistance structure is decreased to a first resistance value, and the detection unit is further configured to detect the first resistance value of the resistance unit, and calculate a difference between the first resistance value and a reference value, wherein the reference value is a resistance value of the resistance unit of the giant magnetoresistance structure when the first magnetic field is applied to the giant magnetoresistance structure in the case that no magnetic bead particle is attached to the giant magnetoresistance structure, as taught by Li et al. One of ordinary skill would have been motivated to do so in order to obtain resistance measurements to detect the presence and quantity of captured magnetic beads, as taught by Li et al. One having ordinary skill in the art would have had a reasonable expectation of success since Gao et al., Zhang, and Li et al. are all directed to GMR-based magnetic biodetection, and also because configuring the device as claimed (i.e. configuring a GMR-based sensor/device to detect magnetic beads) is a well-known technique in the art, as taught by Li et al.
	Regarding claim 12, which further limits claim 11, it would have been obvious to one of ordinary skill in the art to configure the device such that the magnetic field is in the same plane as the sensor (i.e. resistance unit), as taught by Li et al. One would have been motivated to do so in order to excite the magnetic nanoparticles for detection, as further taught by Li et al. One having ordinary skill in the art would have had a reasonable expectation of success since Gao et al., Zhang, and Li et al. are all directed to GMR-based magnetic biodetection and because having part of the magnetic field parallel to the plane in which the resistance unit is located is an art-recognized detection mode for a GMR sensor, as taught by Li et al.
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., in view of Rife et al., Zhang, and Li et al., as applied to claim 12 above, and further in view of Bruzewicz et al. (US PGPub 2011/0045577 A1), and as further evidenced by Llandro et al. and Chang et al.
Gao et al. and the cited prior art teach a device for detecting a liquid sample substantially as claimed, however, Gao et al. and the cited prior art do not teach the device of claim 12, wherein the electromagnetic induction array is further configured to generate a third magnetic field for driving the liquid sample to flow to be in contact with the giant magnetoresistance structure and driving the liquid sample to flow away from the giant magnetoresistance structure (claim 13), and do not explicitly teach the device of claim 13, wherein the liquid sample is a vaccine, the to-be-detected object is an antigen in the vaccine, and the marker is an antibody corresponding to the antigen (claim 14).
However, Bruzewicz et al. teach microfluidic devices (pg. 1, Abstract), including electromagnets which can generate magnetic fields and magnetic field gradients that may exert a force on magnetic beads, allowing for a means to manipulate beads functionalized with biomolecules, including for the purpose of bringing a functionalized bead in contact with a functionalized wall of a microfluidic channel (¶0093-0095).
Regarding claim 13, which further limits claim 12, it would have been obvious to one of ordinary skill in the art to further configure the electromagnetic induction array to generate a third magnetic field to manipulate flow through the device, as taught by Bruzewicz et al. One would have been motivated to do so for the purpose of bringing a functionalized bead in contact with a functionalized wall of a microfluidic channel (e.g. the GMR sensor), as further taught by Bruzewicz et al., thereby improving detection by ensuring contact is made between the bead and the sensor/wall. Note that the teachings of Bruzewicz et al. may be applied by one of ordinary skill to also drive the sample to flow away from the GMR structure, since the magnetic field may be oriented to exert a force on the beads as required. One having ordinary skill in the art would have had a reasonable expectation of success since the addition of the third magnetic field for manipulating the flow of the sample would be an improvement to the device.
	Regarding claim 14, which further limits claim 13, the type of sample is a limitation that refers to the intended use of the claimed device; the sample is not actually part of the device itself, and does not further structurally limit the device. Nonetheless, Gao et al. further teach the detection of an antigen with the GMR biosensor. The device is structurally capable of detecting an antigen, and is thus functionally capable of detecting an antigen in a vaccine, provided the antibody attached on the GMR sensor recognizes the desired antigen.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677